Citation Nr: 0609923	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for chorioretinitis of 
the right eye with retinal scar, diplopia, and loss of field 
of vision, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted an increased evaluation of 20 
percent for the veteran's right eye chorioretinitis with 
scar.  During the pendency of this appeal, the veteran's 
claims file was transferred to the jurisdiction of the 
Huntington, West Virginia RO.  

The veteran was scheduled for a Board hearing in May 2004 but 
withdrew his hearing request in correspondence received at 
the RO in April 2004.  See 38 C.F.R. § 20.704(d) (2005).  

In June 2004 and February 2005 the Board remanded this case 
for further development.  That development has been 
completed.  


FINDING OF FACT

The veteran's right eye disability is manifested by a retinal 
scar, unilateral concentric field of vision limited to an 
average of 33 degrees, and diplopia from 31 to 40 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right eye disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.25, 4.75, 4.76, 4.76a, 4.83a, 
4.84a, Diagnostic Codes 6011, 6080, 6090 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A July 2002 VCAA letter informed the veteran of what 
information and evidence was necessary to grant an increased 
evaluation of his service connected right eye disability.  

This VCAA letter also satisfied the second and third elements 
of the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that the veteran was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, a June 2004 letter stated, "Please provide us with 
any evidence or information you may have pertaining to your 
claim."  This letter served to advise the veteran of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because, 
as will be discussed below, the claim is being denied and no 
effective date is being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.  See 
Mayfield.  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been associated with the claims file.  In a July 2002 
statement the veteran reported that he had no private medical 
records to submit.  In addition, the veteran was afforded a 
VA eye examination in October 2002 which was reviewed in July 
2004 and March 2005.

In his July 2003 substantive appeal (Form 9) the veteran 
contended that the October 2002 VA eye examination was 
inadequate in that it failed to show the severity of his 
double vision.  The Board finds that the subsequent addenda 
to this examination provide the information necessary to 
evaluate the severity of the veteran's diplopia, and render 
the results of the October 2002 VA examination adequate for 
rating purposes.  Thus, another VA examination is not 
warranted.   

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

The veteran was initially granted service connection for 
right eye chorioretinitis with scar with a 10 percent 
evaluation, in November 1970.  

The January 2003 rating decision granted an increased 
evaluation by establishing a 10 percent evaluation for right 
eye chorioretinitis with loss of field of vision which, when 
combined with the 10 percent evaluation for the scar, 
established a 20 percent disability rating.  38 C.F.R. § 4.25 
(2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.  

The veteran's right eye chorioretinitis is currently 
evaluated as 10 percent disabling for a scar under Diagnostic 
Code 6011 and 10 percent disabling for loss of field of 
vision under Diagnostic Code 6099-6080, combining to a 20 
percent disability evaluation.  38 C.F.R. §§ 4.25, 4.84a, 
Diagnostic Codes 6011, 6080.  

The 10 percent evaluation for the right eye retinal scar is 
the maximum evaluation available under Diagnostic Code 6011, 
thus, a higher evaluation on the basis of this scar is not 
warranted.  

Visual acuity was measured at the October 2002 VA 
examination.  The best distant vision obtainable after 
correction in the right eye was 20/30+2 and 20/25 in the left 
eye.  Because the medical evidence does not indicate 
keratoconus requiring contact lenses, these are the 
measurements of visual acuity applicable for rating purposes.  
38 C.F.R. § 4.75.  Under Table V, these results are 
noncompensable.  38 C.F.R. §§ 4.83a, 4.84a, Table V.  Thus, a 
higher evaluation for the veteran's right eye disability on 
the basis of impairment of visual acuity is not warranted.  

In addition to the retinal scar, the veteran's right eye 
disability is also currently evaluated as 10 percent 
disabling for loss of field of vision under Diagnostic Code 
6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76.  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.  

According to Table III, the normal visual field extent at the 
8 principal meridians, in degrees, is:  temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55.  The total visual 
field is 500 degrees.  38 C.F.R. § 4.76a, Table III.  

Diagnostic Code 6080 evaluates unilateral concentric 
contraction of the visual field to 60 degrees, but not to 45 
degrees as 10 percent disabling or as equivalent to visual 
acuity of 20/50.  Unilateral concentric contraction to 45 
degrees, but not to 30 degrees, is evaluated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction to 30 degrees, but not to 
15 degrees is evaluated as 10 percent disabling or as 
equivalent to visual acuity of 20/100.  Unilateral concentric 
contraction to 15 degrees but not to 5 degrees is evaluated 
as 20 percent disabling or as equivalent to visual acuity of 
20/200.  Unilateral concentric contraction to 5 degrees is 
evaluated as 30 percent disabling or as equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

The October 2002 VA eye examination noted a right eye visual 
field defect, however, the report did not indicate the visual 
field extent in the eight meridians.  The left eye visual 
field was normal.  In July 2004 the examiner reviewed the 
results and commented that the veteran's right eye visual 
field had defects superiorly, superior temporally, and 
temporally, however, visual field extent in degrees was not 
indicated.  

The examiner's March 2005 review of the October 2002 
examination noted visual field in the right eye was 
temporally intact out to 10 degrees, down temporally intact 
out to 55 degrees, down intact out to 50 degrees, down 
nasally intact out to 47 degrees, nasally intact out to 47 
degrees, up nasally intact out to 42 degrees, up intact out 
to 10 degrees, and up temporally intact out to 6 degrees.  
These results indicated visual field intact out to 267 
degrees.  Dividing this result by 8 provides an average 
contraction for rating purposes of 33 degrees.  38 C.F.R. 
§ 4.76a.  Such impairment of visual field warrants a 10 
percent evaluation, or may be rated as visual acuity of 
20/70.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Table V does not provide a compensable evaluation for visual 
acuity of 20/70 in one eye combined with 20/25 in the other 
eye, therefore, in the veteran's case an evaluation in excess 
of 10 percent could not be provided on the basis of loss of 
visual acuity.  The medical evidence does not demonstrate 
entitlement to an evaluation in excess of 10 percent on the 
basis of visual field defect because the veteran has not 
demonstrated unilateral concentric contraction of the visual 
field to 15 degrees or less.  

In addition to visual field defect, the veteran's right eye 
disability includes diplopia or double vision.  Diagnostic 
Code 6090 evaluates diplopia on the basis of degree of 
diplopia and equivalent visual acuity.  The ratings are 
applicable to only one eye.  A rating cannot be assigned for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision in 
both eyes, the diplopia rating will be applied to the poorer 
eye while the better eye will be rated according to the best 
corrected visual acuity or visual field.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.  

As discussed above, the veteran does not have ratable 
impairment of visual acuity or loss of field of vision in 
both eyes.  In addition, while the veteran's right eye 
disability may not be evaluated on the basis of both loss of 
visual field and diplopia, an evaluation in excess of 10 
percent may be available on the basis of diplopia.  

Diagnostic Code 6090 provides a rating equivalent to visual 
acuity of 5/200 if diplopia is central at 20 degrees.  When 
diplopia is from 21 to 30 degrees, the rating is equivalent 
to visual acuity of 15/200 if down, 20/100 if lateral, and 
20/70 if up.  When diplopia is from 31 to 40 degrees, the 
rating is equivalent to 20/200 if down, 20/70 if lateral, and 
20/40 if up.  When the diplopia field extends beyond more 
than one quadrant or more than one range of degrees, the 
evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation.  When 
diplopia exists in two individual and separate areas of the 
same eye, the equivalent visual acuity will be taken one step 
worse, but no worse than 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.

The October 2002 VA examination noted double vision in 
upgaze, however, no indication of range of degrees in which 
diplopia was present was included.  The July 2004 review of 
the October 2002 results noted no diplopia in the central 20 
degrees, no diplopia between 21 and 30 degrees, and diplopia 
outside 30 degrees in the following areas:  superior, 
superior temporal, superior nasal, nasal, and temporal.  

The March 2005 review of the October 2002 examination also 
found no diplopia in the central 20 degrees or between 21 and 
30 degrees, but outside of 35 degrees nasally, up nasally, 
up, up temporally and temporally.  

Because the veteran's diplopia is not confined to one 
quadrant, diplopia from 31 to 40 degrees down will be rated 
because it provides the highest equivalent visual acuity, 
20/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  There is, 
however, no compensable evaluation provided in Table V for 
visual acuity of 20/200 in the right eye and 20/25 in the 
left eye.  A compensable evaluation would require visual 
acuity of at least 20/40 in the better eye.  Thus, an 
evaluation in excess of 10 percent is not warranted on the 
basis of diplopia.  

The Board has considered whether the veteran's right eye 
disability could be evaluated under any other diagnostic 
codes, but finds that a rating higher than 10 percent for 
disability other than the right eye retinal scar is not 
warranted.  In this regard, medical evidence has not 
demonstrated tuberculosis of the eye, glaucoma, new growths, 
conjunctivitis, ptosis, aphakia, or paralysis of 
accommodation.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 
6012, 6014, 6017, 6019, 6029, 6030.  

Hence, the medical evidence does not demonstrate that the 
veteran disability approximates the criteria for an 
evaluation in excess of 20 percent for his right eye 
disability.  38 C.F.R. § 4.7, 4.21 (2005).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has not contended, nor is there other evidence, 
that his right eye disability causes marked interference in 
employment, nor has it required any, let alone frequent, 
periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for a right eye 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased evaluation for chorioretinitis of 
the right eye with retinal scar, diplopia, and loss of field 
of vision, currently evaluated as 20 percent disabling, is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


